Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Exhibit 10.3
AMENDMENT NO. 8 TO SERVICING AGREEMENT
This Amendment No. 8 to Servicing Agreement (“Amendment No. 8”) is made and
entered into as of June 1, 2017 (“Amendment No. 8 Effective Date”) by and
between Blackhawk Network, Inc., an Arizona corporation (“Servicer”), and
MetaBank, dba Meta Payment Systems, a federal savings bank (“Bank”) and relates
to that certain Servicing Agreement dated March 30, 2012, by and between
Servicer and Bank, as amended by Amendment No. 1 to Servicing Agreement, dated
November 5, 2012 (“Amendment No. 1”), Amendment No. 2 to Servicing Agreement,
dated October 31, 2013 (“Amendment No. 2”), the First Addendum to Servicing
Agreement, dated May 30, 2014 (“Addendum No. 1”), Amendment No. 3 to Servicing
Agreement, dated June 13, 2014 (“Amendment No. 3”), the Second Addendum to
Servicing Agreement, dated October 1, 2015 (“Addendum No. 2”), Amendment No. 4
to Servicing Agreement dated May 6, 2016 (“Amendment No. 4”), Amendment No. 5 to
Servicing Agreement dated June 16, 2016 (“Amendment No. 5”), Amendment No. 6 to
Servicing Agreement dated December 21, 2016 (“Amendment No. 6”), and Amendment
No. 7 to Servicing Agreement dated March 24, 2017 (“Amendment No. 7”) (together,
the “Agreement”). Each of Servicer and Bank may be referred to herein as a
“Party” or collectively as the “Parties”. Capitalized terms used herein but not
otherwise defined in this Amendment shall have the meaning assigned to them in
the Agreement (as hereinafter defined and as amended herein).
RECITALS
Whereas, the Parties desire to amend the Agreement as more fully set forth
below.
AGREEMENT
NOW, THEREFORE, each of the Parties for good and valuable consideration
exchanged and intending to be legally bound, hereby mutually agree as follows:
1.
Section 1.1 of the Agreement is amended by adding or amending the following
definitions:

“Discount to Face Amount” means the Discount to Face Rate multiplied by the
amount Loaded to a Private Label Card.
“Discount to Face Rate” means the portion (expressed as a decimal) of the funds
added via a Load of a Private Label Card that Bank will remit to Servicer to
hold until settled back to the Bank via the Redemption Settlement or Discount to
Face Settlement Procedures in Schedule G. Unless the Parties agree otherwise,
the Discount to Face Rate shall be [**].
“Guaranteed Payment Rate” has the meaning set forth in Schedule G.
“Initial Breakage Estimate” has the meaning set forth in Schedule G.
“Private Label Card” means a Card: (i) that is non-reloadable; (ii) that may be
variable load or fixed denomination, (iii) that may be physical or electronic;
(iv) for which Transactions are submitted through a System; (v) that can be
redeemed only to make purchases of goods and services at a single merchant, an
affiliated group of merchants, or a limited group of merchants specified on the
Card, with the card packaging, on a specified website, or otherwise; (vi) for
which the funds associated with the Card will not expire; (vii) for which there
are no fees (either upon or after purchase) associated with the Card;
(viii) that is not subject to the federal Prepaid Accounts Rule; (ix) for which
the merchant(s) where the Card can be redeemed have agreed with Servicer that
Transactions will be subject to a specific rate of Interchange; and (x) that is
not an Incentive Card.
“Private Label Card Plan” or “Plan” means a Private Label Card with particular
characteristics, as approved by the Bank.


1
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“PL Vintage” has the meaning set forth in Exhibit F.
2.
In Section 3.3(a) of the Agreement, the words “and System(s) enabled on” are
added after the words “The design of” and before the words “each Card issued.”

3.
The first sentence of Section 3.3(b) of the Agreement is deleted and replaced
with the following:

The terms and conditions applicable to each Card offered pursuant to a Program
shall be determined by Bank and (with the exception of Private Label Card
Programs, which may or may not have a Cardholder Agreement as determined by
Bank) set forth in a Cardholder Agreement between Bank and each Cardholder
4.
The language added to Section II(b) of Schedule A to the Agreement by Amendment
No. 7 is hereby deleted. The following language is added as a separate paragraph
after the remainder of the first paragraph of Section II(b) of Schedule A (as
amended by Amendment No. 3) and before the current second paragraph of Section
II(b) of Schedule A (which now becomes the third paragraph of the Section):

For [**] occurring on or after [**], the [**] shall be as follows:
(1)
For [**] other than [**], the [**] shall be [**] of the [**] of all [**] that
were [**] during the [**] that is [**] prior to the [**]. The applicable [**]
for these [**] are set forth in Attachment 2 to Amendment No. 7.

(2)
For [**], the [**] shall be calculated and paid pursuant to Schedule F.

(3)
For [**], the [**] shall not be applied to [**].

Otherwise, Section II(b) of Schedule A to the Agreement remains unchanged.
5.
The following shall be added as Section II(e)(iv) of Schedule A to the
Agreement:

Notwithstanding (i)-(iii) above, for each Private Label Card that is Loaded,
Servicer will pay Bank a Card Fee as follows:
Private Label Cards Loaded in Given Month
Per Card Fee
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

6.
The following shall be added as Section II(g) of Schedule A to the Agreement:

(g)
In addition to any other compensation set forth in this Agreement, Servicer
shall earn further compensation for Private Label Cards as set forth in Schedule
F.

7.
Schedule E to the Agreement is amended by adding the following language:

Notwithstanding any other provision of this Schedule E, the Supplemental Fee
rate set forth in Schedule E shall not apply to Private Label Cards, and the
Supplemental Fee for each Private Label Card shall be determined as set forth in
Schedule F.
8.
Schedule F to this Amendment No. 8 is added to the Agreement as Schedule F to
the Agreement.



2
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


9.
This Amendment No. 8 will terminate in its entirety effective March 1, 2018.

10.
Except as specifically modified by this Amendment No. 8, the Agreement shall
remain in full force and effect. This Amendment No. 8 may not be amended or
modified except pursuant to a written agreement signed by each of the Parties
hereto. This Amendment shall bind, and inure to the benefit of, Servicer and
Bank and their successors and permitted assigns. This Amendment No. 8 may be
executed in counterparts, which execution may be by facsimile or other
electronic means, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the Amendment No. 8
Effective Date.
Blackhawk Network, Inc.
MetaBank, dba Meta Payment Systems
By: /s/ Talbott Roche
By: /s/ Brad C. Hanson
Name: Talbott Roche
Name: Brad C. Hanson
Title: CEO
Title: President
Date: August 18, 2017
Date: August 18, 2017





3
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Schedule F
Servicer Compensation for Private Label Cards


I.
Definitions: The following definitions will apply for purposes of this Schedule
F:

A.
“Breakage Differential” has the meaning set forth in Section VI of this Schedule
F.

B.
“Breakage Overpayment Amount” is the running total that starts at zero and to
which amounts will be added or subtracted as described in Section VI of this
Schedule F.

C.
“Final Breakage Estimate” has the meaning set forth in Section III of this
Schedule F.

D.
“Final Breakage Estimate Value” means, for each PL Vintage, the Final Breakage
Estimate multiplied by the PL Vintage Load Value.

E.
“Guaranteed Amount” means, for each PL Vintage, the Guaranteed Payment Rate
multiplied by the Initial Breakage Estimate Value.

F.
“Guaranteed Payment Rate” means, for each PL Vintage, that portion of the
Initial Breakage Estimate Value that Bank must pay Servicer as Supplemental Fees
and shall be [**] unless otherwise agreed upon by the Parties.

G.
“Initial Breakage Estimate” has the meaning set forth in Section III of this
Schedule F.

H.
“Initial Breakage Estimate Value” means, for each PL Vintage, the Initial
Breakage Estimate multiplied by the PL Vintage Load Value.

I.
“PL Vintage Initial Quarter” means the calendar quarter in which a PL Vintage
began.

J.
“PL Vintage Load Value” means, for each Vintage, the total dollar value Loaded
to Cards in that PL Vintage.

K.
“Quarterly Private Label Vintage” or “PL Vintage” means the Private Label Cards
in a particular Private Label Card Plan that were Loaded during a particular
calendar quarter. As an example, if there were a Merchant X Plan, then the
Private Label Cards for that Plan Loaded between January 1, 2018 and March 31,
2018 would be the Q1 2018 PL Vintage for that Plan; the Private Label Cards for
that Plan Loaded between April 1, 2018 and June 30, 2018 would be the Q2 2018 PL
Vintage for that Plan; and so forth.

L.
“[**] Aging Date” is the last day of the month that is [**] following the end of
the PL Vintage Initial Quarter.

II.
Servicer has entered into an agreement (the “Breakage Calculation Agreement”)
with a third party service provider (the “Breakage Calculation Service Provider”
or “BCSP”) pursuant to which Servicer has retained the Breakage Calculation
Service Provider to provide, inter alia, the services set forth in this Schedule
F to be responsibilities of the BCSP. [**]. All fees and expenses of the BSCP
pursuant to this Schedule F shall be paid by Servicer.

III.
BCSP’s Duties : For each PL Vintage of each Private Label Card Plan, the BSCP
will calculate the following:



4
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


A.
An initial estimate of the portion of the balances of that PL Vintage that will
never be redeemed (as a decimal, the “Initial Breakage Estimate”). The Initial
Breakage Estimate for each PL Vintage generally will be made before the first
Card in that PL Vintage is Loaded and will always be made before the payment of
the Guaranteed Amount is due.

B.
A final estimate of the portion of the balances of that PL Vintage that will
never be redeemed (as a decimal, the “Final Breakage Estimate”). The Final
Breakage Estimate will be made shortly after [**] have passed since the end of
the PL Vintage Initial Quarter.

IV.
Bank to Remit Discount to Face Amount; Servicer May Offset

A.
As set forth in Section I(a) of Schedule A, Servicer will initially remit to
Bank the amount initially Loaded to a Private Label Card.

B.
Bank will remit to Servicer the Discount to Face Amount on the same time frame
as Servicer remits to Bank the amount initially Loaded to the Card under Section
IV.A above.

C.
Servicer may offset Bank’s remittance to Servicer against Servicer’s remittance
to Bank. Thus, Servicer may elect to remit to Bank only the amount initially
loaded to the Card less the Discount to Face Amount. Servicer will retain the
Discount to Face Percentage of such amount.

V.
Payment of Supplemental Fees After PL Vintage is [**] Old

A.
For each PL Vintage, Servicer will compute the Guaranteed Amount after the end
of the PL Vintage Initial Quarter (at which point, the PL Vintage Load Value
will be finalized), and Bank will validate the Guaranteed Amount based on
reporting from the BCSP.

B.
Following the date that is [**] following the last day of the PL Vintage Initial
Quarter, Servicer will invoice Bank for the Guaranteed Amount, and Bank will
remit the Guaranteed Amount to Servicer as Supplemental Fees within thirty (30)
days of Servicer’s invoice.

VI.
Additional Payment of Supplemental Fees After PL Vintage is [**] Old;

A.
Following the date that is [**] following the last day of the PL Vintage Initial
Quarter, Servicer will compute the Final Breakage Estimate Value, and Bank shall
validate the Final Breakage Estimate Value based on reporting from the BCSP.

B.
If the Final Breakage Estimate Value is less than the Guaranteed Amount, the
difference will be added to the Breakage Overpayment Amount, and no payment
under this Section VI will be made.

C.
If the Final Breakage Estimate Value is greater than the Guaranteed Amount, the
difference is the “Breakage Differential”:

1.
If the Breakage Differential is less than the Breakage Overpayment Amount, the
Breakage Overpayment Amount will be reduced by the amount of the Breakage
Differential and no payment under this Section VI will be made.

2.
If the Breakage Differential is greater than the Breakage Overpayment Amount,
the Breakage Differential will be reduced by the Breakage Overpayment Amount (if
any), and the Breakage Overpayment Amount will be reset to zero.

3.
Servicer will invoice Bank for the Breakage Differential (as reduced by Section
VI.C.2), and Bank will remit such amount to Servicer as supplemental fees within
thirty (30) days of Servicer’s invoice.

VII.
Discount to Face True-Ups:



5
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


A.
Upon Card Transactions:

1.
For Transactions Through the [**] Aging Date:

a.
For each PL Vintage, after the [**] Aging Date, Servicer will compute the
following amount:

(Total Transaction value of Cards in PL Vintage for dates up to and including
the [**] Aging Date) x (Discount to Face Rate for the Plan applicable to the PL
Vintage)
b.
Servicer will remit the amount in VII.A.1.a above to Bank within thirty (30)
days after the [**] Aging Date.

c.
Prior to the [**] Aging Date, if the Total Transaction value of the PL Vintage
is greater than the total Load amount of the PL Vintage less the Discount to
Face Amount for the PL Vintage, the parties will meet promptly and resolve the
issue in good faith.

2.
Subsequent Payments

a.
For each PL Vintage, at the end of each calendar quarter ending after the [**]
Aging Date, Servicer will compute the following amount:

(Total Transaction value of Cards in PL Vintage during the calendar quarter in
question) x (Discount to Face Rate for the Plan applicable to the PL Vintage)
b.
Servicer will remit the amount in Section VII.A.2.a above to Bank within thirty
(30) days after the end of the applicable calendar quarter.

B.
Upon Payment of Supplemental Fees:

1.
For each PL Vintage, whenever Bank pays Servicer Supplemental Fees under
Sections V or VI of this Schedule F, Servicer will pay Bank a Discount to Face
True-Up equal to the amount of Supplemental Fees paid multiplied by the Discount
to Face Rate for the Plan that applies to the PL Vintage.

2.
Servicer will remit the amount in Section VII.B.1 above to Bank within thirty
(30) days after Bank receives the invoice for the applicable Supplemental Fees.



6
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.